UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 5, 2014 AUTOMATIC DATA PROCESSING, INC. (Exact name of registrant as specified in its charter) Delaware 1-5397 22-1467904 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One ADP Boulevard, Roseland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 974-5000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On August 5, 2014, Gregory D. Brenneman notified the Board of Directors of the Registrant that he will not stand for re-election as a director of the Registrant at the end of his current term, and intends to resign from the Registrant’s Board of Directors effective as of the date of the Registrant’s 2014 Annual Meeting of Shareholders. In an unrelated decision, on August 5, 2014, Gregory L. Summe notified the Board of Directors of the Registrant that he will not stand for re-election as a director of the Registrant at the end of his current term, and intends to resign from the Registrant’s Board of Directors effective as of the date of the Registrant’s 2014 Annual Meeting of Shareholders. The decision of each of Mr. Brenneman and Mr. Summe not to stand for re-election was due to the time demands of their other business activities and was not due to any disagreements with the Registrant on any matter relating to the Registrant’s operations, policies, or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 5, 2014 AUTOMATIC DATA PROCESSING, INC. By: /s/Michael A. Bonarti Name: Michael A. Bonarti Title: Vice President
